Citation Nr: 1701769	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an increased disability rating in excess of 10 percent for hypertension with atrial fibrillation.  
 
3.  Entitlement to an increased disability rating in excess of 20 percent for right knee degenerative joint disease (previously evaluated as patellofemoral pain syndrome, right knee, associated, degenerative arthritis), prior to August 9, 2012.  

4.  Entitlement to an increased disability rating in excess of 30 percent for right total knee replacement (previously evaluated as degenerative joint disease, right knee), beginning October 1, 2013 (exclusive of the period from August 9, 2012, until October 1, 2013, during which time a total (100 percent) disability rating was in effect).  

5.  Entitlement to an initial disability rating in excess of 10 percent for scar, right knee surgical replacement prior to October 29, 2012, and a compensable evidence beginning October 29, 2012.  

6.  Entitlement to an increased disability rating in excess of 20 percent for degenerative joint disease, left knee, prior to January 20, 2015.  
 
7.  Entitlement to an increased disability rating in excess of 30 percent for post-prosthetic replacement of the left knee (previously rated as degenerative joint disease, left knee) beginning March 1, 2016 (exclusive of the period from January 20, 2015, until March 1, 2016, during which time a total (100 percent) rating was in effect).

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, March 2012, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed a claim for an increased rating for hypertension in August 2009.  The Board issued a decision in July 2010 denying an increased rating for this disability prior to March 28, 2006.  Although the Veteran had already filed the instant claim for an increased rating by the time of the July 2010 Board decision, the Board's decision addressed a distinct and separate issue.  Thus, the Board's July 2010 decision does not impact the period of appellate review now before the Board.  

During the course of the appeal, in multiple rating decisions, the RO granted increased staged ratings for the service-connected disabilities, as reflected on the title page of this decision.  These included a July 2013 rating decision, in which the RO recharacterized the service-connected right knee disorder from degenerative joint disease, right knee, to right total knee replacement.  The RO assigned a 100 percent disability rating for right total knee replacement effective from August 9, 2012, and a 30 percent rating effective from October 1, 2013.  Similarly, a March 2015 rating decision recharacterized the service-connected left knee disorder to post-prosthetic replacement of the left knee.  The RO assigned a 100 percent disability rating for the disability effective from January 20, 2015, and a 30 percent rating effective from March 1, 2016.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in June 2016.  

The issue of entitlement to a TDIU was raised at the Board hearing (Board Hr'g Tr. 19), and again in August 2016, as a component of the increased rating claims on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Following the Board hearing, the Veteran submitted additional pertinent evidence in support of his appeal.  He waived initial RO jurisdiction of this evidence.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c).

In a May 2016 646, the Veteran's representative argued for an earlier effective date for left knee replacement and degenerative joint disease, right knee.  It is not clear if the representative is arguing for an earlier effective date for the award of service connection for these disabilities or for an earlier effective date for the disability ratings awarded.  To the extent such questions are not within the scope of the instant appeal, those issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they must be referred to the RO for appropriate action.  The Board notes that claims should be filed on the proper VA standardized form.

Likewise, at the Board hearing, the Veteran mentioned issues involving his bladder, enlarged prostate, and kidneys.  See Board Hr'g Tr. 7, 23.  His testimony appears to be an intent to file a claim of service connection for those conditions.  The RO has not notified the Veteran and his representative of the information necessary to complete the appropriate application form.  Therefore, the Board does not have jurisdiction over those issues, and they must be referred to the RO for appropriate action.  See 38 C.F.R. § 3.155(b)(3) (as in effect since March 24, 2015).  


FINDING OF FACT

Sleep apnea had its onset during service.  


CONCLUSION OF LAW

The criteria to establish service connection for sleep apnea are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran maintains that, although his sleep apnea was first diagnosed after service in August 2011, it likely arose first during service.  Board Hr'g Tr. 3, 6.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In this case, the Board finds that service connection for sleep apnea is warranted.  An August 2011 private (non-VA) sleep study establishes the diagnosis of obstructive sleep apnea.  Next, the private doctor who did the sleep study wrote a supporting letter in September 2013 explaining as follows:

Although he did have some risk factors for obstructive sleep apnea when he was active military it is hard for me to determine if he had obstructive sleep apnea at that time.  However because of his risk factors to include a BMI of 30, there is a 40%-50% chance for one to have obstructive sleep apnea and because of the fact that he had hypertension, there is also a 50% chance that he had obstructive sleep apnea during that time.

This private doctor's opinion establishes that it is at least equally likely that the Veteran's sleep apnea first manifested during service.  

To the extent a VA examiner determined in November 2011 that the Veteran's sleep apnea is less likely as not secondary to the service-connected hypertension, the VA examiner did not address the direct in-service incurrence question.  Thus, the VA examiner's opinion does not conflict with the private doctor's opinion.  

Accordingly, all material elements of the claim are at least in equipoise.  The nexus element is met when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Therefore, service connection for sleep apnea is warranted.  


ORDER

Service connection for sleep apnea is granted.  


REMAND

The Board has conducted a preliminary review of the remaining matters, but has found that further evidentiary development is warranted.  

SSA Records

As an initial matter, the Board finds that remand is needed to obtain the Veteran's records from the Social Security Administration (SSA).  An October 2004 inquiry from that agency shows that the Veteran filed a claim for SSA disability benefits, including as a result of osteoarthritis.  As those SSA records are potentially relevant to the increased rating and TDIU claims, a remand is needed on this basis.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

VA Examinations

The Board also finds that new VA examinations are needed to fully evaluate the ongoing severity of the service-connected disabilities, including their impact on his employability.  Furthermore, as it pertains to the knee disabilities, the examinations must comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

TDIU

The intertwined TDIU claim will also be remanded and the Veteran should be given an opportunity to provide his employment information.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran the standard TDIU form and ask him to complete it.

2.  Attempt to obtain all records pertinent to the Veteran's application(s) for SSA disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected knee and scar conditions.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's knee and scar conditions.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the knee and scar conditions, including all associated manifestations, such as neuropathy.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

4.  After completing all development set forth in paragraphs 1-2 above, also arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected hypertension.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's hypertension.  

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated manifestations such as atrial fibrillation.  

The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

5.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


